Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 29, 2015

The Court of Appeals hereby passes the following order:

A15A0472. GASKIN v. THE STATE.

      On October 4, 2014, appellant Larry Gaskin, through counsel Brian Condon,
sought an extension fo time to file his brief, which this Court granted. On the day
that the brief was due, December 1, 2014, appellant filed a motion to remand,
asserting that the transcript of the April 3, 2014 motion for new trial hearing had not
been sent to this Court and further claiming to have conferred with the court reporter
about completing and filing the transcript. Upon review of the record, however, we
find that the transcript had been prepared on May 30, 2014, and the transcript had
been included in the record at the time of docketing, despite counsel’s
representations. Accordingly, appellant’s motion to remand is DENIED.
      Further, as appellant has failed to timely file his brief, this appeal is
DISMISSED pursuant to Court of Appeals Rule 23. Appellant Larry Gaskin is hereby
advised that if appellant has decided not to appeal, no further action is required.
However, if appellant wishes to proceed with the appeal, appellant may have the right
to an OUT-OF-TIME APPEAL provided appellant exercises that right by moving for
an out-of-time appeal in the trial court. If your motion for an out-of-time appeal is
granted, the trial court should appoint another attorney for you if you want one and
cannot pay for one. If your motion for an out-of-time appeal is denied, you may
appeal that denial to this court within thirty (30) days of the trial court’s decision.
Reese v. State, 216 Ga. App. 773 (456 SE2d 271) (1995).
Court of Appeals of the State of Georgia
                                     01/29/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.